NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JAIME SALDANA-GUTIERREZ, a.k.a.                  No. 12-71569
Jaime Gutierres Saldana, a.k.a. Jaime
Gutierrez Saldana, a.k.a. Jaime Gutierrezd       Agency No. A073-818-147
Saldana, a.k.a. Jaime Saldana, a.k.a. Jaime
G. Saldana, a.k.a. Jaime Saldana Gutierrea,
a.k.a. Jaime Saldana Gutierrez, a.k.a.           MEMORANDUM*
Jaime Salidana Lotierrez,

               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.                   .

       Jaime Saldana-Gutierrez, a native and citizen of Mexico, petitions pro se for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order and denying his motion to remand.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law. Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004). We deny in part and

dismiss in part the petition for review.

      The BIA correctly concluded that, under the modified categorical approach,

Saldana-Gutierrez’s conviction for possession of a firearm by a felon with a

two-year sentence of imprisonment qualified as an aggravated felony under 8

U.S.C. § 1101(a)(43)(E). See United States v. Castillo-Rivera, 244 F.3d 1020,

1022-23 (9th Cir. 2001).

      In his opening brief, Saldana-Gutierrez fails to address, and therefore has

waived any challenge to, the BIA’s denial of his motion to remand to apply for

asylum, withholding of removal, and Convention Against Torture protection. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner

waives an issue by failing to raise it in the opening brief).

      Saldana-Gutierrez’s contention that his removal was unlawful is without

merit. See 8 U.S.C. § 1252(b)(3)(B).




                                            2                                  12-71569
      We lack jurisdiction to review the claims raised in Saldana-Gutierrez’s July

2012 motion to reopen because he did not file a petition for review of the BIA’s

order denying that motion. See 8 U.S.C. § 1252.

      We also lack jurisdiction to review Saldana-Gutierrez’s remaining

contentions because they are unexhausted. See Barron, 358 F.3d at 677-78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   12-71569